EXHIBIT 10.7

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

NESTBUILDER.COM CORP.

CONVERTIBLE PROMISSORY NOTE

 



$12,500.00

August 17, 2018



 

FOR VALUE RECEIVED, Nestbuilder.com Corp., a Nevada corporation (the “Company”),
hereby promises to pay to the order of Cardar Investments Limited, or his
assigns (the “Holder”), in immediately available funds, the total principal sum
of Twelve Thousand Five Hundred Dollars ($12,500.00). The principal hereof and
any unpaid accrued interest thereon shall be due and payable on or before 5:00
p.m., Eastern Standard Time, on February 28, 2019 (the “Maturity Date”) (unless
such payment date is accelerated as provided in Section 3 hereof). Payment of
all amounts due hereunder shall be made at the address of the Holder provided
for in Section 13 hereof. Simple interest shall accrue on the outstanding
principal amount at the rate of two and one-half percent (2.50%) per annum.
Interest shall commence with the date hereof and shall continue on the
outstanding principal until paid in full.

 

1. HISTORY OF THE LOAN. This Note is being delivered to the Holder in connection
with the loan by the Holder to the Company on or about the date hereof.

 

2. PREPAYMENT. The Company may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, so prepaid to the
date of such prepayment; and provided further that prior to making any such
prepayments, the Company shall first deliver to Holder a written notice of the
Company’s intention to so prepay all or any part of the principal balance,
stating therein the amount the Company intends to prepay (a “Prepayment
Notice”), and Holder will have ten (10) days following receipt of any Prepayment
Notice within which to give the Company a Notice of Conversion (as hereinafter
defined) and elect to convert all or any portion of the principal amount of this
Note the Company intends to prepay, as stated in the Prepayment Notice, into the
common stock of the Company as provided in this Note.

 

  Page 1 of 9

   



 

3. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

(a) The non-payment, when due, of any principal or interest pursuant to this
Note;

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 3(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five (5) business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 3;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for twenty (20)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
twenty (20) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.

 

Upon the occurrence of any Default or Event of Default, the Holder may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.

 

  Page 2 of 9

   



 

4. CONVERSION OF PROMISSORY NOTE.

 

4.1 Conversion Rights; Conversion Date; Conversion Price. The Holder shall have
the right, at its option, at any time from and after the date hereof, to convert
the principal amount of this Note, or any portion of such principal amount, and
any accrued interest, into that number of fully paid and nonassessable shares of
the Company’s common stock (the “Common Stock”) (as such shares shall then be
constituted) determined pursuant to this Section 4.1. The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing the Conversion Amount (as defined below) by the Conversion Price,
which shall be $0.12 per share (the “Conversion Price”). Each election will be
noticed by a Notice of Conversion, substantially in the form attached hereto as
Exhibit A, delivered to the Company by the Holder by facsimile, or other
reasonable means of communication, dispatched prior to 5:00 p.m., Eastern
Standard Time and in accordance with the terms of Section 13. The term
“Conversion Amount” means, with respect to any conversion of this Note, the sum
of (1) the principal amount of this Note to be converted in such conversion,
plus (2) accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date.

 

4.2 Method of Conversion.

 

(a) Notwithstanding anything to the contrary set forth herein, upon conversion
of this Note in accordance with the terms hereof, the Holder shall not be
required to physically surrender this Note to the Company unless the entire
unpaid principal amount of this Note is so converted. Rather, records showing
the principal amount converted (or otherwise repaid) and the date of such
conversion or repayment shall be maintained on a ledger substantially in the
form of Annex I attached hereto (a copy of which shall be delivered to the
Company with each Notice of Conversion). It is specifically contemplated that
the Company shall act as the calculation agent for conversions and repayments.
In the event of any dispute or discrepancies, such records maintained by the
Company shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following a conversion of a
portion of this Note, the principal amount represented by this Note will be the
amount indicated on Annex I attached hereto (which may be less than the amount
stated on the face hereof).

 

(b) The Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of shares of
Common Stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Company shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Company the
amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

  Page 3 of 9

   



 

(c) Upon receipt by the Company of a Notice of Conversion, the Holder shall be
deemed to be the holder of record of the Common Stock issuable upon such
conversion and the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Company defaults on its obligations under this Section 5, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion. If the Holder shall
have given a Notice of Conversion as provided herein, the Company’s obligation
to issue and deliver the certificates for shares of Common Stock shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action by the
Holder to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion. The date of receipt (including
receipt via facsimile) of such Notice of Conversion shall be the Conversion Date
so long as it is received before 5:00 p.m., Eastern Standard Time, on such date.

 

4.3 Limits on Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 4.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 4.3, in whole or in part, upon and
effective after 61 days prior written notice to the Company.

 

5. TRANSFERABILITY. This Note shall not be transferred, pledged, hypothecated,
or assigned by the Company without the express written consent of the Holder.
The Holder may, however, transfer, pledge, hypothecate, or assign this Note at
any time upon providing five (5) days’ notice to the Company.

 

  Page 4 of 9

   



 

6. INTRUCTIONS TO TRANFER AGENT. The Company undertakes and agrees that no
instruction other than the instructions referred to in Sections 6 and 7 and
customary stop transfer instructions prior to the repayment of all amounts due
under this Note or the sale of the Common Stock will be given to its transfer
agent for the Common Stock and that the Common Stock issuable upon conversion of
the Note otherwise shall be freely transferable on the books and records of the
Company as and to the extent provided in this Note and applicable law. Nothing
contained in this Section 6 shall affect in any way Holder’s obligations and
agreement to comply with all applicable securities laws upon resale of such
Common Stock.

 

7. SHARE ISSUANCES. The transfer agent shall transmit the certificates
evidencing the shares of Common Stock issuable upon conversion of the Note to
Holder via express courier, within five (5) business days after receipt by the
Company of the Notice of Conversion (the “Delivery Date”).

 

8. RESERVATION OF COMMON STOCK. The Company shall at all times reserve and keep
available out of its authorized shares of common stock, solely for the purpose
of issuance upon the conversion of this Note, such number of shares of common
stock as would be necessary to convert the entire amount due and owing under the
terms of this Note if Holder elected to convert said amount under Section 4
hereof.

 

9. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby makes the
following representations and warranties to the Holder:

 

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Note and to issue and sell this
Note. The execution, delivery and performance of this Note by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action. This Note,
when executed and delivered, will constitute a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c) Non-contravention. The execution and delivery by the Company of this Note
and the issuance of the securities, and the consummation by the Company of the
other transactions contemplated hereby and thereby, do not and will not conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default (or an event which, with notice, lapse of time or both,
would constitute a default) under (i) the Articles of Incorporation or Bylaws of
the Company or its subsidiaries or (ii) any indenture, mortgage, deed of trust
or other material agreement or instrument to which the Company or its
subsidiaries is a party or by which its properties or assets are bound, or any
law, rule, regulation, decree, judgment or order of any court or public or
governmental authority having jurisdiction over the Company or its subsidiaries
or any of the Company’s or its subsidiaries’ properties or assets, except as to
subparagraph (ii) above such conflict, breach or default which would not have a
Material Adverse Effect defined as “any change in or effect on the business of
the Company that, individually or in the aggregate (taking into account all
other such changes or effects), is, or is reasonably likely to be, materially
adverse to the business, assets, liabilities, financial condition or results of
operations of the Company, taken as a whole, except to the extent any such
change or effect results from or is attributable to changes in general economic
conditions or changes affecting the industry generally in which the Company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner).”

 

  Page 5 of 9

   



 

10. REPRESENTATIONS AND WARRANTIES OF THE HOLDER. The Holder hereby represents
and warrants to the Company that:

 

(a) the Holder is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act and the securities to be acquired by it upon conversion
of the Note (the “Securities”) will be acquired for its own account and, as of
the date hereof, not with a view toward, or for sale in connection with, any
distribution thereof except in compliance with applicable United States federal
and state securities law; provided that the disposition of the Holder’s property
shall at all times be and remain within its control;

 

(b) the Holder represents that, he is not in fact acting only as agent for
another Holder that is not a financial institution or other institutional
investor, and is acting for his own account or as a bona fide trustee for a
trust organized and existing other than for the purpose of acquiring the instant
securities;

 

(c) if the Holder is a corporation or partnership, the execution, delivery and
performance of this Note and the acquisition of the Securities pursuant hereto
are within the Holder’s corporate or partnership powers, as applicable, and have
been duly and validly authorized by all requisite corporate or partnership
action;

 

(d) this Note has been duly executed and delivered by the Holder;

 

(e) the execution and delivery by the Holder of this Note does not, and the
consummation of the transactions contemplated hereby and thereby will not,
contravene or constitute a default under or violation of (i) any provision of
applicable law or regulation, or (ii) any agreement, judgment, injunction,
order, decree or other instrument binding upon such Holder;

 

(f) the Holder understands that this Note has not been registered under the
Securities Act, or qualified under the securities law of any state, on the
ground, among others, that no distribution or public offering of the Securities
is to be effected and the Securities will be issued by the Company in connection
with a transaction that does not involve any public offering within the meaning
the Act, and under any applicable state blue sky authority. The Holder
understands that the Company is relying in part on the Holder’s representations
as set forth herein for purposes of claiming such exemptions and that the basis
for such exemptions may not be present if, notwithstanding the Holder’s
representations, the Holder has in mind merely acquiring the Securities for
resale on the occurrence or nonoccurrence of some predetermined event. The
Holder has no such present intention;

 

  Page 6 of 9

   



 

(g) this Note constitutes a valid and binding agreement of the Holder
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency or similar laws affecting the enforceability of creditors rights
generally and (ii) equitable principles of general applicability;

 

(h) the Holder has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Securities and the Holder is capable of bearing the economic risks of
such investment;

 

(i) the Holder is knowledgeable, sophisticated and experienced in business and
financial matters; the Holder has previously invested in securities similar to
the Securities and fully understands the limitations on transfer described
herein; the Holder has been afforded access to information about the Company and
the financial condition, results of operations, property, management and
prospects of the Company sufficient to enable it to evaluate its investment in
the Securities; the Holder has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and the Holder has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
the Holder concerning the Company. The foregoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit any Holder’s ability to rely thereon; and

 

(j) no part of the source of funds used by the Holder to acquire the Securities
constitutes assets allocated to any separate account maintained by the Holder in
which any employee benefit plan (or its related trust) has any interest.

 

11. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

  Page 7 of 9

   



 



If to the Company:

Nestbuilder.com Corp.

201 W. Passaic Street, Suite 301

Rochelle Park, NJ 07662

Attn: President

 

If to Holder:

Cardar Investments Limited

 

_____________________________

 

_____________________________



 

or at such other address as the Company or Holder may designate by ten (10)
days’ advance written notice to the other parties hereto.

 

12. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. The Company consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of Passaic or the state courts of the State of New Jersey sitting in the
City of Passaic in connection with any dispute arising under this Note. The
Company hereby irrevocably and unconditionally consents to the service of any
and all process in any such action or proceeding in such courts by the mailing
of copies of such process by certified or registered airmail at its address
specified in the Section 13 hereof.

 

13. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO THE RULES OR
PRINCIPLES OF CONFLICTS OF LAW.

 

14. ATTORNEYS FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.

 

15. CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

16. MISCELLANEOUS. This Note may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. The headings of this Note are for convenience of references and
shall not form part of, or affect the interpretation of, this Note. If any
provision of this Note shall be invalid or unenforceable in any jurisdiction,
such invalidity or unenforceability shall not affect the validity or
enforceability of the remainder of this Note or the validity or enforceability
of this Note in any other jurisdiction. This Note may not be amended except by a
written instrument signed by both parties hereto. This Note supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof. No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.

 

[Signature Page Follows]

 

  Page 8 of 9

   



 

IN WITNESS WHEREOF, the Company has executed this Convertible Promissory Note as
of the date first written above.

 

“Company”

 

 

Nestbuilder.com Corp.,

 

a Nevada corporation

 

 

/s/ Alex Aliksanyan

 

By: Alex Aliksanyan

 

Its: President

 

The Holder of this Note, by his signature below, agrees to be bound by the
provisions of this Note which are expressly binding on such Holder.

 

“Holder”

 

 

Cardar Investments Limited

 

 

By:

 

Its:

 

[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE]

 

  Page 9 of 9

   



 

ANNEX I

 

CONVERSION AND REPAYMENT LEDGER

 

Date

Principal Balance

Interest Converted or Paid

Principal Converted or Paid

New Principal Balance

Issuer Initials

Holder Initials

 

 

   



 

Exhibit A

 

Notice of Conversion

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $______________ of that
certain Convertible Promissory Note dated August ____, 2018 into shares of
Common Stock of Nestbuilder.com Corp., a Nevada corporation (the “Company”)
according to the conditions set forth in such Note, as of the date written
below.

 

If shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: _________________________________________

 

Applicable Conversion Price: ___________________________________

 

Signature: __________________________________________________

[Print Name of Holder and Title of Signer]

 

Address: ___________________________________________________

 

__________________________________________________

 

SSN or EIN: _________________________________________________

 

Shares are to be registered in the following name:

 

Name: ___________________________________________

Address: _________________________________________

Tel: _____________________________________________

Fax: _____________________________________________

SSN or EIN: _______________________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: ____________________________________

Address: _________________________________________

Tel: _____________________________________________

Fax: _____________________________________________

SSN or EIN: _______________________________________

 

 







 